     Case 3:21-cr-00414-W Document 26 Filed 05/21/21 PageID.41 Page 1 of 1



 1

 2
 3
 4

 5
 6

 7
 8                               UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10                              (HONORABLE THOMAS J. WHELAN)
11
12     UNITED STATES OF AMERICA,                      CASE NO.: 21CR0414-W
13                            Plaintiff,
                                                      ORDER TO CONTINUE STATUS
14            V.                                      HEARING
15     JOSE ARREOLA,
16                            Defendant.
17
18            IT IS HEREBY ORDERED that the Joint Motion to Continue the Status
19     Hearing to Monday, July 12, 2021 at 9:00 a.m., and to exclude time under the
20     Speedy Trial Act, is granted.
21             SO ORDERED.
22
23
24
25
       DATED: _ _r~f~a-"'--'1'-'-/2-i"--+---
                                                           /iJ
                                               HONORABLE~ M~. WHELAN
                                               United States Distnct Court Judge


26
27
28
